Citation Nr: 0627171	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  97-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a fractured pubic ramus (also 
referred to herein as a "hip disability"), to include the 
issue of entitlement to a compensable evaluation prior to 
March 18, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, denied entitlement to a compensable 
evaluation for the service-connected residuals of a fractured 
pubic ramus.

In an April 2003 Supplemental Statement of the Case, the RO 
granted an increased rating of 10 percent for the service-
connected disability.  Pursuant to AB v. Brown, 6 Vet. App. 
35 (1993), the veteran is presumed to be seeing the maximum 
benefit allowed by law.  Consequently, the claim of 
entitlement to an increased rating for the residuals of a 
fractured pubic ramus, both before and after March 18, 2003, 
remains before the Board.

In July 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In January 2005, this case was remanded by the Board for 
additional evidentiary development.


FINDINGS OF FACT

1.  From May 2, 1997, to March 18, 2003, the veteran's 
residuals of a fractured pubic ramus were manifested by no 
more than limitation of extension to 5 degrees in the right 
thigh, but not by a compensable degree of limitation in 
flexion, adduction, or rotation, or additional functional 
loss due to pain or other symptoms.

2.  Beginning on and after March 18, 2003, the veteran's 
residuals of a fractured pubic ramus were manifested by no 
more than slight disability in the right hip, as shown by 
subjective complaints of tenderness and pain on motion, but 
not by a compensable degree of limitation of motion.


CONCLUSIONS OF LAW

1.  From May 2, 1997, to March 18, 2003, the criteria for a 
10 percent rating, but no more, for residuals of a fractured 
pubic ramus have been met.  38 U.S.C.A.§§ 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255 
(2005).

2.  Beginning on and after March 18, 2003, the criteria for a 
disability rating in excess of 10 percent for residuals of a 
fractured pubic ramus have not been met.  38 U.S.C.A.§§ 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in April 2003 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claim for an increased rating, and of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The RO also advised the veteran to 
identify or submit any additional information or evidence 
that he believes to be relevant to his claim.  This claim was 
subsequently readjudicated in the April 2003 and April 2006 
Supplemental Statements of the Case.

As to the effective date element of the claim, the Board 
notes that the veteran was specifically advised on Page 5 of 
the April 2006 Supplemental Statement of the Case, of how VA 
assigns effective dates and of the type of the evidence he 
should submit to establish a particular effective date.  See 
Dingess/Hartman, supra.  Although this notice was not 
provided prior to the final adjudication of his claim, the 
Board finds any error as to the timeliness of the notice is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that the veteran has not 
specifically disagreed with the effective date of March 18, 
2003, for the grant of a 10 percent, and he was subsequently 
given notice and an opportunity to provide information, 
evidence, and argument concerning a higher rating both before 
and after that date.  As noted, he was also correctly advised 
of the type of evidence needed to substantiate the claim for 
a higher rating.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO obtained all available VA 
treatment records, and arranged for him to undergo several VA 
examinations to determine the severity of his disability.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

Analysis

The veteran is seeking an increased evaluation for the 
service-connected residuals of a fractured pubic ramus.  He 
essentially contends that his disability in the right hip is 
more severe than is contemplated by the 10 percent rating 
currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Each disability is viewed in 
relation to its history, with emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2005).  Medical reports must be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2005).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2005).  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected residuals of a fractured 
pubic ramus have been evaluated by analogy under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255, which 
pertains to impairment of the femur.  Under this code, 
malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation.  Malunion of the femur with 
moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of the 
surgical neck of the femur, with false neck, warrants a 60 
percent evaluation.  A 60 percent rating is also warranted 
when there is nonunion of the femur, without loose motion, 
weight bearing is preserved with the aid of a brace.

Other diagnostic codes applicable to hip and thigh 
disabilities include DC 5252, which provides for a 
noncompensable disability evaluation for flexion of the thigh 
greater than 45 degrees and a 10 percent disability 
evaluation is assigned for flexion of the thigh limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5252 (2005).  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under DC 5251.  See 
38 C.F.R. § 4.71a, DC 5251 (2005).

Under DC 5253, where there is limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees; or there is 
limitation of abduction and cannot cross legs, a 10 percent 
evaluation is assigned.  See 38 C.F.R. § 4.71a, DC 5252 
(2005).  Where there is limitation of abduction with motion 
lost beyond 10 degrees, a 20 percent rating is assigned.

In general, 38 C.F.R. § 4.71, Plate II (2005) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

The record reflects that the 10 percent disability rating 
currently assigned was made effective from March 18, 2003.  
However, the current appeal arose out of an August 1997 
rating decision that denied entitlement to a compensable 
evaluation for the veteran's residuals of a fractured pubic 
ramus.  Therefore, the Board will separately address whether 
a compensable evaluation is warranted for the period from May 
2, 1997, which is the date of receipt of claim, to March 18, 
1997, and whether an evaluation in excess of 10 percent is 
warranted on and after March 18, 2003.

A.  Prior to March 18, 2003

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the evidence more 
closely approximates the criteria for a 10 percent rating, 
but no more, prior to March 18, 2003.  

With respect to that period, the Board found the most 
probative evidence of record to be the report of a VA 
examination conducted in May 1999.  During that examination, 
the veteran reported a history of pain while working in his 
full-time housekeeping job, which he believed to be the 
result of his pubic ramus fracture.  Examination revealed his 
gait and stance to be normal with no evidence of hip 
deformity.  Hip function showed internal rotation of 35 
degrees (down from 40 normal); external rotation of 75 
degrees (up from 60 normal); flexion to 125 degrees, which 
was noted to be normal; and extension of 5 degrees (down from 
20 normal).  The examiner concluded that the deviations from 
normal of the internal and external rotation "cancel each 
other out," and that the rotation of the hip joint in the 
acetabula was normal bilaterally.  The examiner further 
concluded that extension appeared to be limited by stiffness, 
rather than by obvious limitation in the joint.  The examiner 
indicated that strength was normal in the hip flexors, 
extensors, adductors, abductors, and rotators, and that the 
veteran was able to walk and do dance steps normally.

With respect to speed and endurance, the examiner noted that 
the veteran was able to walk up and down six flights of 
stairs rapidly until he was tired.  Afterwards, the veteran 
was reportedly able to still walk normally and to perform hip 
examinations with no changes.  Pelvis x-rays revealed no 
evidence of fracture, and were found to be essentially 
normal.  The examiner concluded that there was no evidence of 
hip impairment on examination, and that the Deluca 
examination was normal.

In light of these findings, Board concludes that the report 
of this examination reveals the veteran's right hip and thigh 
to be essentially asymptomatic except for limitation of 
extension of the thigh.  There is no evidence of limitation 
of flexion or other impairment of the thigh so as to warrant 
compensable ratings under DC 5252 or 5253.  There is also no 
evidence of malunion or nonunion so as to warrant compensable 
evaluations under DC 5255.  

However, as noted, the VA examiner also found that extension 
of the hip is limited to 5 degrees.  The Board recognizes 
that the examiner does not specifically indicate whether that 
extension was present in the right or left hip.  However, the 
examiner appeared to be noting the finding for only a single 
hip, and in subsequent VA examinations in March 2003 and 
February 2006, the veteran's complaints were noted to be 
specific to the right hip.  Therefore, the Board finds that 
the preponderance of the evidence supports the conclusion 
that the limitation of extension noted during the May 1999 VA 
examination was likely present in the right hip.  
Accordingly, the Board finds a 10 percent rating is warranted 
under DC 5251 for the period prior to March 18, 2003, based 
on limitation of extension in the right hip.

The Board has considered whether a higher evaluation is 
warranted for the veteran's hip disability based on 
functional loss, as contemplated by the Court's holding in 
Deluca.  However, as discussed, the May 1999 VA examiner 
specifically found no evidence of functional impairment 
resulting from the service-connected disability.  For this 
reason, the Board concludes that the preponderance of the 
evidence is against granting a higher rating based on 
functional loss prior to March 18, 2003.

The Board has also considered the report of a July 1997 VA 
examination, which was scheduled to evaluate several claimed 
disabilities, including the service-connected residuals of a 
fracture of the pubic ramus.  However, the report of this 
examination is negative for any clinical findings regarding 
the hip or thigh, and no specific hip or thigh complaints 
were reported by the veteran.  The VA physician did examine 
veteran's pelvis, which was specifically found to be normal.  
For these reasons, the Board finds that the report of this 
examination does not support the assignment of an increased 
rating for the veteran's service-connected disability.

Similarly, the Board notes that VA treatment records dated 
prior to May 2003 also do not support the assignment of an 
increased rating for the service-connected disability.  In 
fact, the only relevant records between 1997 and 2003 appear 
to be a December 2001 clinical note in which it was indicated 
that the veteran complained of hip pain, and a June 2002 
clinical note in which it was noted that there was decreased 
range of motion in the right hip.  However, no specific 
ranges of motion were noted.

The Board notes that, during the July 1997 examination, the 
veteran complained of bilateral low back pain radiating from 
his right leg, which he believed to be related to his 
service-connected fractured pubic ramus.  The examiner noted 
a diagnosis of status post fracture of pubic ramus, with 
chronic low back pain, rule out degenerative joint disease or 
degenerative disc disease.  Under the "Diagnoses" section 
of the report, the examiner again noted that the veteran 
claimed that his pain was secondary to his pubic ramus 
fracture.  However, the examiner did not offer a specific 
conclusion as to whether that was the case.

There is no other medical evidence suggesting that the 
veteran's complaints of back pain were related to his 
service-connected residuals of a fractured pubic ramus.  X-
rays of the low back were taken following the July 1997 VA 
examination, and they were specifically noted to be normal.  
Although the veteran testified as to back pain and having to 
wear a back brace during a February 1998 personal hearing, 
the record reflects that subsequent VA examinations in May 
1999, March 2003, and February 2006 were all negative for any 
findings that the veteran's experiences back problems due to 
his fractured pubic ramus, and the veteran's VA treatment 
records since 1997 are negative for any references to back 
pain or other back disability.  

In the report of a February 2006 VA examination, the examiner 
noted that there was a past reference in the record to be 
veteran attributing back complaints to his pubic ramus 
fracture.  However, the VA examiner noted that the pubic 
ramus fracture appeared to be healed in a way that would not 
cause him to have any sort of back problems.  In light of 
this opinion, the Board concludes that the preponderance of 
the evidence is against granting a separate disability rating 
based on low back manifestations.

In summary the Board finds a 10 percent rating is warranted 
under DC 5251 for the period from May 2, 1997, which is the 
date of receipt of the veteran's increased rating claim, to 
March 18, 2003, for the veteran's residuals of a fractured 
pubic ramus based on limitation of extension to 5 degrees in 
the hip.

B.  On and After March 18, 2003

As noted above, the RO evaluated the veteran's residuals of a 
fractured pubic ramus as 10 percent disabling, effective 
March 18, 2003.  Although there is no medical evidence 
suggesting impairment of the femur or of malunion, it appears 
that the RO awarded this rating by analogy under the criteria 
of DC 5255, which provides for a 10 percent rating when there 
is slight hip disability.  As explained in the April 2003 
Supplemental Statement of the Case, the RO granted this 10 
percent rating based on the veteran's subjective complaints 
of pain and other symptoms, as reported during the March 2003 
VA examination.

Therefore, at the outset of this discussion, the Board will 
consider whether separate disability ratings of 10 percent 
under DC 5255 and 10 percent under DC 5251 are warranted for 
the period on and after March 18, 2003.  In this regard, the 
Board notes that VA examinations conducted in March 2003 and 
February 2006 are negative for any findings of limitation of 
extension of the thigh.  Thus, the medical evidence does not 
support a 10 percent rating under DC 5251 on and after March 
2003.  

Furthermore, even if such a degree of limitation of motion 
continued to be present, the Board finds that the 10 percent 
already assigned as of March 18, 2003, for slight hip 
disability encompasses some limitation of motion of the 
thigh.  Thus, the Board believes that assigning separate 
disability ratings of 10 percent under both DC 5255 and DC 
5251 would violate the rule against pyramiding, by 
compensating the veteran twice for the same manifestations 
under different diagnostic codes.  38 C.F.R. § 4.14.  

Consequently, the Board finds that a separate 10 percent 
rating under DC 5251 is not warranted for the veteran's 
residuals of a fractured pubic ramus for the period beginning 
on and after March 18, 2003.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (finding that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case").

As noted above, the medical evidence of record shows no 
evidence of impairment of the femur, or resulting malunion or 
nonunion, but the veteran's 10 percent rating was assigned by 
analogy under DC 5255 based on a finding of slight disability 
in the right hip.  Therefore, the Board has considered 
whether a higher rating is warranted by analogy under that 
code for either moderate or severe hip disability.

In this regard, the Board notes the reports of the VA 
examinations conducted in March 2003 and February 2006.  In 
the report of the March 2003 examination, it was noted that 
the veteran walked with a mildly antalgic gait, and that 
there was some tenderness in the medial aspect of the right 
hip and across the pubic ramus.  Range of motion studies 
revealed hip flexion to 90 degrees, abduction to 35 degrees, 
adduction to 15 degrees, internal rotation to 35 degrees, and 
external rotation to 35 degrees.  The examiner noted that 
external rotation and flexion of the hip caused pain, with a 
mild increase in pain with resisted internal rotation and 
adduction of the hip.  The examiner also noted that the 
veteran had stopped running due to pain, and that he had 
difficulty performing coordinated activities such as 
basketball or volleyball.  It was also noted that he had 
difficulty standing for 10 minutes or longer, or squatting 
for prolonged periods.  X-rays of the right hip revealed mild 
osteoporosis with no obvious fracture, dislocation, or 
degenerative changes.

During his subsequent February 2006 examination, the veteran 
initially complained about his knees because he was mistaken 
as to the purpose of the VA examination, but did specifically 
discuss his pelvis when physical examination began.  
Examination of the hips revealed full range of motion 
bilaterally with some complaints of discomfort on the right 
side, but not specifically in the area of the hip.  Deep 
tendon reflexes were 2+ and equal bilaterally with sensation 
intact throughout both lower extremities.  X-rays revealed 
the hips to be normal with no evidence of arthritic changes, 
but with evidence of a "barely visible" old, healed 
fracture of the pubic ramus.

The examiner noted a diagnosis of status post remote pubic 
ramus fracture, and indicated that the veteran's fracture 
appeared to be totally healed and should not be giving him 
any problems.  The examiner explained that the fracture was 
not near a joint, and has not affected the hip.  Thus, the 
examiner found that he could not attribute any symptoms to 
the fracture.

Based on the results of these examinations, the Board 
concludes that the preponderance of the evidence is against 
granting an analogous rating in excess of 10 percent under DC 
5255 for more than slight disability in the right hip.  As 
noted, the February 2006 VA examination showed his fractured 
pubic ramus to be asymptomatic.  Although the earlier VA 
examination in March 2003 did reveal some tenderness in the 
right hip and pubic ramus, as well as subjective complaints 
of pain on motion, the Board finds that these symptoms are 
already contemplated by the 10 percent rating for slight hip 
disability under DC 5255.  

In addition, the Board also finds that the ranges of motion 
noted during the March 2003 VA examination do not support the 
assignment of a rating in excess of 10 percent under DC 5253 
or DC 5252.  As noted, the February 2006 VA examination 
showed full range of motion in the right hip.

Finally, the Board recognizes that the March 2003 VA 
examination showed some evidence of functional loss in the 
form of pain on motion, and pain after prolonged standing or 
walking.  However, the Board finds that the 10 percent rating 
assigned under DC 5255 for slight hip disability also 
encompasses these symptoms.  Therefore, the Board further 
concludes that the preponderance of the evidence is against 
granting an increased rating based on functional loss for the 
period beginning on and after March 18, 2003.  See Deluca, 
supra.

C.  Conclusion

In summary, the Board finds that the evidence more closely 
approximates the criteria for a 10 percent rating, but no 
more, for the service-connected residuals of a pubic ramus 
fracture for the period from May 2, 1997, to March 18, 2003.  
The Board further finds that the preponderance of the 
evidence is against granting an evaluation in excess of 10 
percent for that disability on and after March 18, 2003.


ORDER

Entitlement to an increased rating of 10 percent for the 
service-connected residuals of a fractured pubic ramus for 
the period from May 2, 1997, to March 18, 2003, is granted, 
subject to the regulations applicable to the payment of 
monetary awards.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a fractured pubic ramus on and 
after March 18, 2003, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


